Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Abstract 38680 the metal banks in question, chiefly used in the household for utilitarian purposes, were held dutiable at 40 percent under paragraph 339 as claimed. It was also stipulated that the brass base shells in question are similar to those involved in New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607). The claim that they are dutiable at 35 percent ad valorem under paragraph 353 as parts of articles having as an essential feature an electrical element or device, such as signs, was therefore sustained.